Citation Nr: 1111318	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The appellant had active service from May 1966 to October 1971.  He received various decorations evidencing combat including the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO decision that determined that the appellant's character of discharge form service constituted a bar to VA benefits.  


FINDINGS OF FACT

1.  The appellant had active service from May 1966 to October 1971, and was discharged under conditions other than honorable.  

2.  During service the appellant was absent without leave (AWOL) from February 28, 1970 to September 1, 1971, a period of 551 days.  

3.  The appellant's character of discharge was upgraded to under honorable conditions, effective May 25, 1977, pursuant to a Department of Defense Special Discharge Review Program.  

4.  There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant the prolonged unauthorized absence from service.  


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

Analysis

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2010).

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); 38 U.S.C.A. § 5303 (West 2002 and Supp. 2010).  

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2010).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  

Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).  

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this section provided that: (1) the discharge is upgraded as a result of an individual case review; (2) the discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval, or air service under conditions other than honorable, and (3) such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying upgraded discharge.  38 C.F.R. § 3.12(g) (2010).  

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  See 38 C.F.R. § 3.12(h) (2010).  

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  He specifically asserts that he was AWOL due to compelling circumstances.  He alleges that he had psychological problems due to his one-year long tour in Vietnam during which he witnessed gruesome and grisly circumstances.  The appellant contends that he just could not return to Vietnam after his experiences.  The appellant's representative also argues that the appellant was insane when he went AWOL.  

The record reflects that the appellant was AWOL from February 28, 1970 to September 1, 1971.  Therefore, the appellant was clearly AWOL for a period in excess of 180 consecutive days.  His service personnel records indicate that the Veteran had 551 days time lost.  In September 1971, the appellant accepted a discharge under conditions other than honorable for the good of the service to avoid trial by court martial.  In his September 1971 Request for Discharge for the Good of the Service, the appellant acknowledged that if his request for discharge was accepted, he may be discharged under other than honorable conditions and furnished with a undesirable discharge.  The appellant also acknowledged that as the result of the issuance of such a discharge, he may be ineligible for many or all benefits administered by VA.  

The appellant's service personnel records include a DD Form 214 that showed active service from May 1966 to July 1967, and listed a discharge under honorable conditions.  Another DD Form 214 indicated that the appellant had active service from July 1967 to October 1971, and listed a discharge under conditions other than honorable.  There was a notation that the appellant had 551 days lost from February 28, 1970 to September 1, 1971.  A December 1971 response from the National Personnel Records Center (NPRC) indicated that the appellant's actual service was from May 1966 to October 1971.  The NPRC reported that the appellant was not eligible for complete separation when he was discharged in July 1967.  

The appellant's service treatment records do not show treatment for any psychiatric problems including PTSD.  

A January 1972 RO administrative decision reported that the appellant served in the Army from May 1966 to July 1967, honorably, and from July 1967 to October 1971, when he was separated under other than honorable conditions.  The RO noted that the appellant's service personnel records showed that he was not eligible for complete separation when he was discharged in July 1967.  The RO indicated that the appellant was charged with violations of Articles 85 and 86, of the Uniform Code of Military Justice, when he was apprehended by Federal Bureau of Investigation (FBI) agents on August 31, 1971 for the offense of being AWOL since February 28, 1991, with the time lost during service totaling 551 days.  It was noted that the appellant requested a discharge for the good of the service.  The RO concluded that the appellant was discharged dishonorably for his entire period of service from May 1966 to October 1971.  

An October 1972 hearing transcript from Bucks County, Pennsylvania Court of Common Pleas, involving testimony from a private psychologist, noted that the appellant had major changes to his personality subsequent to his Vietnam experience.  The psychologist apparently indicated that the appellant had post-Vietnam syndrome.  

At a November 1973 hearing, the appellant discussed his period of service in Vietnam, including experiencing hostile fire.  The appellant testified that he was awarded decorations including the Combat Infantryman Badge.  The appellant reported that there were two disciplinary actions taken against him prior to February 28, 1970, for missing reveille and for speeding.  The appellant indicated that he had been assigned to a duty station for a year after returning from Vietnam and that there was a notice that indicated that any soldier would be sent to Vietnam within eighteen months after coming in from a foreign duty station such as Vietnam combat service.  The appellant stated that he had been participating in anti-war demonstrations and he was given orders to return to Vietnam.  He stated that he participated in peace rallies and distributing pamphlets.  He reported that his commanding officer told him that he should quit his participation in the rallies or he would be shipped out.  The appellant reported that he didn't agree with what was happening in Vietnam and that he had seen atrocities.  

The appellant indicated that when he served in Vietnam, he never disobeyed orders.  The appellant reported that after his unauthorized absence he was provided an attorney and that he elected to apply for an undesirable discharge to avoid trial by a court martial.  The appellant stated that his attorney told him he still had an honorable discharge so he could apply for veterans' benefits.  The appellant reported that he would not have applied for an undesirable discharge if he knew of how it would affect his ability to obtain VA benefits.  He stated that he would have taken the court martial.  The appellant indicated that he went AWOL because he was placed on orders to go back to Vietnam because of his anti-war activities.  

The appellant's character of discharge was upgraded to under honorable conditions, effective May 25, 1977, pursuant to a Department of Defense Special Discharge Review Program.  A DD Form 214 indicated that the appellant had service from July 1967 to October 1971 and that his discharge was under honorable conditions.  

An August 2005 statement from a private psychologist noted that in the appellant's defense, while on trial for shooting someone, he suggested that the shooting was in part related to the appellant's war experiences.  The psychologist indicated that at that time, the diagnosis of PTSD was not established as it was presently, but that there were a lot of similarities between PTSD and Vietnam syndrome.  

In July 2005 lay statements, the appellant's mother and grandmother both reported that the appellant was a changed person after his return from Vietnam.  The appellant's mother and grandmother referred to his anger on returning from Vietnam, as well as to his nightmares.  

A September 2006 VA psychiatric examination report noted that the appellant's claims folder was reviewed.  The examiner indicated that the appellant served in Army from May 1966 to October 1971, with overseas duty in Vietnam.  It was noted that the appellant was originally given a discharge under dishonorable conditions which was later upgraded to a discharge under honorable conditions.  The examiner reported that the appellant was currently incarcerated in a state correctional institute and that he was serving a life sentence for murder.  The examiner reported that the appellant initially served in the Army from May 1966 to July 1967 and that he reenlisted in July 1967 and remained in the service until October 1971.  The examiner noted that for the purposes of the appellant's discharge, his two service times were considered as one continuous period of service.  The appellant reported that he first started having psychological problems after his return from Vietnam.  He remarked that he found it hard to adjust and to relate to people around him.  The appellant stated that he had never received psychiatric or psychological treatment.  He indicated that he had never been given medication for his nerves or for depression.  

As to his military service, the appellant reported that he served in Germany for eighteen months and that he reenlisted in Germany.  The appellant stated that he was sent back to the United States and was given thirty days leave before being sent to Vietnam.  The appellant reported that while in Vietnam, his unit was often assaulted and that they took at least thirty or forty casualties over the course of the year he was in Vietnam.  He indicated that he also did operations with other units that took injuries.  The appellant stated that he was never wounded, but that he did receive the Combat Infantryman Badge.  He stated that after his service in Vietnam, he was sent to Fort Jackson for a year and went AWOL.  The appellant reported that there was some talk of him being sent back to Vietnam and he was just wasn't going back there.  It was noted that the appellant was AWOL for a total of 551 days.  The appellant reported that he received two Article 15's during service for speeding on post and for being late for reveille.  The examiner discussed the appellant's stressors in detail.  

The appellant reported that following his period of service he worked at a pet shop and a Puppy Palace, but that he quit both jobs due to problems with supervisors.  He stated that he was charged with murder following a bank robbery in 1972, and was incarcerated.  It was noted that the appellant escaped from prison in 1980 and remained at large until 1991.  The appellant stated that he taught English in North Africa, Algeria, Morocco and Tunisia during that time.  The appellant indicated that he had been incarcerated since he was apprehended overseas and returned to the United States.  

The impression was PTSD, mild, chronic, and marijuana abuse, in stable remission.  The examiner indicated that the appellant's records showed that he served in Vietnam for one year and that he received the Combat Infantryman Badge.  The examiner commented that the appellant described several specific situations and events that met the DSM-IV criteria for exposure to a traumatic stressor.  The examiner remarked that the appellant also currently reported symptomatology consistent with PTSD.  

A March 2007 RO decision determined that the appellant's discharge for the period from May 1966 to October 1971 was a bar to VA benefits.  The RO also determined that the appellant was not entitled to benefits under 38 U.S.C. Chapter 17.  

The Board observes that the appellant's character of discharge was upgraded to under honorable conditions, effective May 25, 1977, pursuant to a Department of Defense Special Discharge Review Program.  The Board notes, however, that such upgrade is not sufficient to remove the bar to VA benefits since the appellant's discharge was not upgraded on an individual basis, but rather on a group basis (specifically the Department of Defense Special Discharge Review Program).  See 38 C.F.R. 3.12(h).  

In order for the appellant's discharge under conditions other than honorable as a result of his prolonged unauthorized absence to not constitute a bar to the award of VA benefits, the appellant must either have been insane at the time of the prolonged absence, or there must have been compelling circumstances to warrant the prolonged unauthorized absence during service.  38 C.F.R. § 3.12(c)(6).

The Board observes that the appellant has essentially alleged that there were compelling circumstances to warrant his prolonged unauthorized absence during service, or in the alternative, that he was insane at the time of his prolonged absence.  The Veteran has alleged that he had psychological problems due to his one-year long tour in Vietnam during which he witnessed gruesome and grisly circumstances.  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (May 22, 1997) (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97, 62 Fed. Reg. 37955(1997).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

After a review of the record, the Board finds that the evidence does not establish that the Veteran was insane during the period that he was AWOL.  The Veteran's service medical records do not show treatment for any psychiatric problems, including PTSD.  An October 1972 hearing transcript from Bucks County, Pennsylvania Court of Common Pleas, involving testimony from a private psychologist, noted that the appellant had major changes to his personality subsequent to his Vietnam experience.  The psychologist apparently indicated that the Veteran had post-Vietnam syndrome.  There is no indication that the Veteran was insane at that time.  At a September 2006 VA psychiatric examination, the Veteran reported that he had never received psychiatric or psychological treatment.  The September 2006 VA psychiatric examination report related a diagnosis of mild PTSD.  The examiner commented that the appellant described several specific situations and events that met the DSM-IV criteria for exposure to a traumatic stressor.  The examiner remarked that the appellant also currently reported symptomatology consistent with PTSD.  At a November 1973 hearing and at the September 2006 VA psychiatric examination, the appellant reported that he went AWOL because he did not want to return to Vietnam.  There is simply no evidence of record that the appellant was insane at the time of his prolonged absence.  The Board notes that even if the appellant may have experienced post-Vietnam syndrome or PTSD due to his service in Vietnam, this is not the equivalent of insanity.  

Additionally, as discussed above, the Board notes that at a November 1973 hearing, the appellant reported that he went AWOL because he was placed on orders to go back to Vietnam.  The September 2006 VA psychiatric examination report noted that the appellant reported that he went AWOL because he did not want to report to Vietnam.  Even when considering the appellant's age and educational and judgment level, the Board finds that the circumstances did not warrant his prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6)(ii).  

Additionally, given that the appellant served from May 1966 and was administratively discharged in October 1971, and was AWOL from February 28, 1970 to September 1, 1971, for a period of 551 days, a significant period of the appellant's service was neither honest, faithful, meritorious, or of benefit to the nation.  38 C.F.R. § 3.12(c)(6)(i).  

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time a period of prolonged absence without leave began.  38 C.F.R. § 3.12(c)(6)(ii) (2010).  There is no evidence that this was a factor in the appellant's unauthorized absence.  

The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  In this case, the record is negative for such a legal defense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(ii-iii).  

In sum, the record is devoid of evidence demonstrating that there were compelling circumstances of such severity so as to warrant the appellant's unauthorized absence for more than 180 days.  He was not insane at the time of the misconduct and he willfully accepted an administrative discharge under conditions other than honorable in lieu of a trial by general court-martial.  

Therefore, the appellant's discharge is a bar to VA benefits, and the appeal must be denied as a matter of law.  The bar to benefits established under 38 C.F.R. § 3.12(c) and (d) remain in effect.


ORDER

The character of the appellant's service is a bar to entitlement to VA benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


